DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group II (claim 6) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 3/15/2022 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3, “has a first surface” should be changed to read “having a first surface” to correct the tense of the verb
Claim 2, line 4, “has a first surface” should be changed to read “having a second surface” to correct the tense of the verb
Claim 2, line 4, “extending toward” should be changed to read “extending towards” to correct the pluralization
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and further in view of Nakano et al. (JP 2006344572 A) (English machine translation previously provided).
Regarding claim 1, Masuda discloses an energy storage device [0002] comprising: an outer case (2) (Fig. 1) on which an external terminal (3) is mounted (Fig. 1); an electrode assembly (5) (Fig. 2) housed in the outer case (Fig. 2); a conductive shaft portion (7) having one end (71) (Fig. 2) thereof connected to the external terminal (Fig. 6); and a conductive plate portion (62) (Fig. 6) housed in the outer case (Fig. 6), to which the other end of the conductive shaft portion is connected (Fig. 6), and the electrode assembly is connected (via 61) (Fig. 6), wherein the external terminal is configured such that a recessed portion (31) (Fig. 6) is formed 
Additionally, Masuda teaches wherein the recessed portion formed on the external terminal is covered by the bus bar [0061] (Fig. 5).  Furthermore, Masuda teaches that the bus bar is welded (10) (Figs. 4-5) to the external terminal to provide for a physical and electrical connection [0061]. Masuda also teaches wherein the external terminal is made of a copper alloy [0055] and the bus bar is made of an aluminum alloy [0104].
Masuda does not disclose wherein the recessed portion is gas-tightly covered by the bus bar.
Nakano teaches an energy storage device (Machine translation; [0001]) comprising: an outer case (30) (Fig. 2) on which an external terminal (25a or 25b) is mounted (Figs. 2, 6); and a bus bar (15).  Nakano further teaches that the external terminal is made of aluminum, an aluminum alloy, or an aluminum-based material (Machine translation; [0021]) and the bus bar is made of a metal material (Machine translation; [0023]). Nakano also teaches that the external terminal should be sealed in a gas-tight manner when connected with the bus bar to prevent contact with a liquid and cause an electric corrosion phenomenon (Machine translation; [0006]-[0007], & [0010]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add additional weldment to the bus bar of Masuda such that the recessed portion of Masuda is gas-tightly covered by the bus bar as taught by Nakano to prevent contact with a 
Regarding claim 3, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the conductive shaft portion is formed using a material different from a material for forming the external terminal (Masuda; [0050], [0055]; the conductive shaft portion is made of an aluminum alloy and the external terminal is made of a copper alloy).
Regarding claim 4, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein a through hole which is communicated with the recessed portion is formed in the external terminal (Masuda; Fig. 3), and one end of the conductive shaft portion (Masuda; 7b) is inserted into the through hole and is swaged (Masuda; [0051]-[0052]) (Masuda; Fig. 3) in the inside of the recessed portion (Masuda; Fig. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and Nakano et al. (JP 2006344572 A) (English machine translation previously provided) as applied to claim 1 above, and further in view of Kim (US 20130004833 A1).
Regarding claim 2, modified Masuda discloses all the limitations of the energy storage device above and further discloses wherein the conductive plate portion (Masuda; 62) (Masuda; Fig. 6) is formed in a plate shape extending substantially parallel to a lid plate (Masuda; 22) of the outer case (Masuda; Fig. 6), having a first surface to which the other end of the conductive shaft portion is connected (Masuda; Fig. 6), and having a second surface to which a tab (Masuda; 61) of the electrode assembly extending towards the lid plate is connected (Masuda; [0049]-[0050]). 
Modified Masuda does not disclose wherein a size of the conductive plate portion and a size of the tab in a planar direction of the lid plate are set larger than a size of the external terminal in the planar direction of the lid plate.
Kim teaches an energy storage device (Abstract) comprising: an outer case (Fig. 2; 26) on which an external terminal (30) (Fig. 2) is mounted; an electrode assembly (10) (Fig. 2) housed in the outer case (Fig. 2); wherein a size of the conductive plate portion (31b) (Fig. 2) and a size of the tab (50) (Fig. 2) in a planar direction of the lid plate (20) (Fig. 2) are set larger than a size of the external terminal in the planar direction of the lid plate (Fig. 2) in order to reduce the likelihood of an electrical short between the external terminal and the lid plate [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to size the conductive plate portion and the tab of modified Masuda as taught in Kim such that a size of the conductive plate portion and a size of the tab are set larger than a size of the external terminal in the planar direction of the lid plate in order to reduce the likelihood of an electrical short between the external terminal and the lid plate and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20150086844 A1) (as recited in the IDS dated 10/21/2021) and Nakano et al. (JP 2006344572 A) (English machine translation previously provided) as applied to claim 1 above, and further in view of Byun et al. (US 20110081572 A1).
Regarding claim 5, modified Masuda discloses all the limitations of the energy storage device above but does not disclose wherein the conductive shaft portion has a copper member, and the external terminal has an aluminum member.
Byun teaches an energy storage device [0003] comprising: an outer case (Fig. 2) (124) on which an external terminal (130) is mounted (Fig. 2); an electrode assembly (110) housed in the outer case (Fig. 2); a conductive shaft portion (121) having one end (121b) thereof connected to the external terminal (Fig. 2); and a conductive plate portion (121c) housed in the outer case (Fig. 2), to which the other end of the conductive shaft portion is connected (Fig. 2), and the electrode assembly is connected (via 115), wherein the external terminal is configured such that a recessed portion (172) (Fig. 6) is formed on a first surface of the external terminal on which a bus bar (170) (Figs. 4 & 6) is placed, and a second surface of the external terminal opposedly faces the outer case (Fig. 2), one end of the conductive shaft portion (121b) is brought into pressure contact with the external terminal in an inside of the recessed portion [0104] (Fig. 6), wherein the conductive shaft portion has a copper member [0135], and the external terminal has an aluminum member [0135].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the conductive shaft portion and the external terminal of Byun for the  conductive shaft portion and the external terminal of modified Masuda because copper and aluminum are known conductive shaft portion and external terminal materials respectively suitable for the intended purpose of forming an energy storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759